Detailed Action
This is a final Office action in response to communications received on 11/28/2022.  Claims 1-5, 8-13 and 15 have been amended. Claim 14 has been canceled. Claims 1-15 were previously amended via preliminary amendment filed on 9/4/2020. Claims 1-13 and 15 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 11/28/2022, to claim 1 correcting the claim to remove “where applicable” is sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claim 1, as filed in (4) of the Non-Final Office action filed 7/27/2022, is withdrawn.  
Applicant’s amendments, filed 11/28/2022, to claims 1, 5, 8-9, 12 and 14-15 correcting the claim to consistently recite “rim-keys” is sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claims 1, 5, 8-9, 12 and 14-15, as filed in (4) of the Non-Final Office action filed 7/27/2022, is withdrawn.  
Applicant’s amendments, filed 11/28/2022, to claims 4 and 11 correcting the claim to recite “a vector of a hash of a given index” is sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claims 4 and 11, as filed in (4) of the Non-Final Office action filed 7/27/2022, is withdrawn.  
Applicant’s amendments, filed 11/28/2022, to claim 1 correcting the claim to no longer recite “where applicable” are sufficient to overcome the rejection to the aforementioned claim. Accordingly, the rejection of independent claim 1 and dependent claims 2-7 under 112, second paragraph, as filed in (10) of the Non-Final Office action filed 7/27/2022, is withdrawn.  
Applicant’s amendments, filed 11/28/2022, to claims 2 and 9 correcting the claims to recite “the subtree” are sufficient to overcome the rejection to the aforementioned claims. Accordingly, the rejection of claims 2 and 9-10 under 112, second paragraph, as filed in (11) of the Non-Final Office action filed 7/27/2022, is withdrawn.  
Applicant’s amendments, filed 11/28/2022, to claims 3 and 10 correcting the claims to recite “multiple hash values of the hash values” are sufficient to overcome the rejection to the aforementioned claims. Accordingly, the rejection of claims 3 and 10 under 112, second paragraph, as filed in (12) of the Non-Final Office action filed 7/27/2022, is withdrawn.  
Applicant’s amendments, filed 11/28/2022, to claim 5 correcting the claim to recite “the given index” and “a respective rim-key” are sufficient to overcome the rejection to the aforementioned claim. Accordingly, the rejection of claims 5 and 6 under 112, second paragraph, as filed in (13) of the Non-Final Office action filed 7/27/2022, is withdrawn.  
Applicant’s amendments, filed 11/28/2022, to claim 12 correcting the claim to recite “a respective rim-key” are sufficient to overcome the rejection to the aforementioned claim. Accordingly, the rejection claim 12 under 112, second paragraph, as filed in (14) of the Non-Final Office action filed 7/27/2022, is withdrawn.  
Applicant’s amendments, filed 11/28/2022, to claim 8 correcting the claim to no longer recite means plus function language are sufficient to overcome the 112f interpretation and associated 112b rejection to the aforementioned claim. Accordingly, the rejection claim 8-13 and 15 under 112, second paragraph, as filed in (15) and (16) of the Non-Final Office action filed 7/27/2022, is withdrawn.  
Applicant’s amendments, filed 11/28/2022, to claim 15 correcting the claim to recite proper reference to terms with antecedent basis are sufficient to overcome the rejection to the aforementioned claim. Accordingly, the rejection claim 15 under 112, second paragraph, as filed in (17) of the Non-Final Office action filed 7/27/2022, is withdrawn.  
Applicant’s amendments, filed 11/28/2022, to claim 14 canceling the claim remedy the claim not explicitly listing what hardware/elements the system itself actually comprises and are sufficient to overcome the rejection to the aforementioned claim. Accordingly, the rejection of claim 14 under 101, as filed in (20) of the Non-Final Office action filed 7/27/2022, is withdrawn.  
Applicant’s arguments regarding the rejection under 35 U.S.C. 102 of the claims under Dahlberg have been considered, but are moot because the new ground of rejection necessitated from amending the independent claims 1 and 8. The instant rejection  does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically argued in the Applicant's response.
Consequently, the rejection of the claims under 35 U.S.C. 103 is presented as below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, the newly amended claims recite “wherein at least one subtree comprises more than two branches”. The claims only make previous mention of “a subtree”. It is unclear where or not the at least one subtree refers to the subtree previously mention, or is its own group of potentially multiple subtrees.
Claims 2-7, 9-13 and 15 depend from independent claims 1 and 8 and inherit the deficiencies of those claims. They are therefore similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlberg (NPL document “Efficient Sparse Merkle Trees”), further in view of Winarski (US 2020/0394181 A1).
Regarding claim 1, Dahlberg teaches the limitations of claim 1 substantially as follows:
A computer implemented method for processing sets of data for storing and keeping track of the same in a specific network, (Dahlberg; Section 6, Paras. 1 and 2: authenticated data structures stored in memory)
the method implementing a Sparsed Merkle tree, the method comprising steps for: (Dahlberg; Section 3.2, Para 1: An SMT is sparse (i.e. implementing a sparsed merkle tree))
cryptographically hashing the data to obtain hash values of the data; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating a child digest of multiple hashed attributes at height 0 in a merkle tree (i.e. hashing the data to obtain hash values of the data))
cryptographically hashing consecutive hash values of the data to obtain combined hash values of a first stage; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating a child digest of multiple hashed attributes at height 0 in a merkle tree and creating parent digests (i.e. combined hash values of a first stage) by hashing concatenated digests of children digests (i.e. cryptographically hashing consecutive hash values of the data))
cryptographically hashing combined hash values of a first stage to obtain combined hash values of a second stage; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating parent digests at height 2 of the Merkle Tree (i.e. combined hash values of a second stage) by hashing concatenated digests at height 1 of the Merkle Tree (i.e. cryptographically hashing combined hash values of a first stage))
obtaining a root hash value, (Dahlberg; Section 2.1, Paras. 1 and 2; Fig. 1: Finding a root digest which is a hash value of a combination of all digests in the Merkle Tree (i.e. obtaining a root hash value))
being comprised of the steps of: 
dividing at least one of the hash values into multiple sections of rim-keys of a given bit-width; and (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining subtrees by dividing the Merkle Tree into digests (i.e. dividing at least one of the hash values) represented by appropriate bit markers based on their position in the tree (i.e. into multiple sections of rim-keys of a given bit width)) 
6determining leave rim-keys being archive leaves of the Sparsed Merkle tree, and (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining a binary representation of  sparsed Merkle Tree leaves (i.e. leave rim-keys) which indicate and determine a split index of the tree (i.e. being archive leaves of the Sparsed Merkle tree))
parent rim keys supporting the creation of a subtree,  (Dahlberg; Section 3.4, Para 3; Fig. 3: Digests at the Base Split Index indicate the division into subtrees (i.e. parent rim keys supporting the creation of a subtree))
	wherein at least one subtree comprises more than two branches. (Winarski; Para. [0054]: Merkle Tree data structures in which each node can have any number or branches extending from that node (i.e. more than two branches))
Dahlberg does not teach the limitations of claim 1 as follows:
wherein at least one subtree comprises more than two branches. 
However, in the same field of endeavor, Winarski discloses the limitations of claim 1 as follows:
wherein at least one subtree comprises more than two branches. (Winarski; Para. [0054]: Merkle Tree data structures in which each node can have any number or branches extending from that node (i.e. more than two branches))
Winarski is combinable with Dahlberg because both are from the same field of endeavor of managing information and Merkle Trees. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dahlberg to incorporate merkle tress with any number of branches as in Winarski in order to expand the functionality of the system by providing a means by which Merkle Trees may have any desired number of branches.

Regarding claim 2, Dahlberg and Winarski teach the limitations of claim 1.
Dahlberg and Winarski teach the limitations of claim 2 as follows:
The computer implemented  method according to claim 1, further comprising a step of: creating the subtree on a parent rim-key if an archived data has the same rim-key as the parent rim-key.  (Dahlberg; Section 3.4, Para 4; Fig. 3; Section 4.1, Paras 1 and 2; Fig 4: Creating subtrees at digests rooted at a branch (i.e. on a parent rim-key) starting at a digest from a split containing a split index indicating a left most or right most branch (i.e. archived data has the same rim-key as the parent rim-key))

Regarding claim 3, Dahlberg and Winarski teach the limitations of claim 1.
Dahlberg and Winarski teach the limitations of claim 3 as follows:
The computer implemented  method according to claim 1, further comprising a step of: dividing multiple hash values of the hash values into multiple sections of rim-keys of the given bit-width.  (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining subtrees by dividing the Merkle Tree into digests (i.e. dividing multiple hash values) represented by appropriate bit markers based on their position in the tree (i.e. into multiple sections of rim-keys of the given bit width))

Regarding claim 8, Dahlberg teaches the limitations of claim 8 substantially as follows:
A system for processing sets of data for storing and keeping track of the same in a specific network, (Dahlberg; Section 6, Paras. 1 and 2: authenticated data structures stored in memory)
the system comprising one or more microcontrollers, hardware and software modules configured to implement a Sparsed Merkle tree by implementing: (Dahlberg; Section 3.2, Para 1: An SMT is sparse (i.e. implementing a sparsed merkle tree))
cryptographically hashing the data to obtain hash values of the data; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating a child digest of multiple hashed attributes at height 0 in a merkle tree (i.e. hashing the data to obtain hash values of the data))
for cryptographically hashing consecutive hash values of the data to obtain combined hash values of a first stage; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating a child digest of multiple hashed attributes at height 0 in a merkle tree and creating parent digests (i.e. combined hash values of a first stage) by hashing concatenated digests of children digests (i.e. cryptographically hashing consecutive hash values of the data))
cryptographically hashing combined hash values of a first stage to obtain combined hash values of a second stage; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating parent digests at height 2 of the Merkle Tree (i.e. combined hash values of a second stage) by hashing concatenated digests at height 1 of the Merkle Tree (i.e. cryptographically hashing combined hash values of a first stage))
obtaining a root hash value; (Dahlberg; Section 2.1, Paras. 1 and 2; Fig. 1: Finding a root digest which is a hash value of a combination of all digests in the Merkle Tree (i.e. obtaining a root hash value))
dividing at least one hash value into multiple sections of rim-keys of a given bit-width; and (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining subtrees by dividing the Merkle Tree into digests (i.e. dividing at least one of the hash values) represented by appropriate bit markers based on their position in the tree (i.e. into multiple sections of rim-keys of a given bit width))
determining leave rim-keys being archive leaves of the Sparsed Merkle tree, and (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining a binary representation of  sparsed Merkle Tree leaves (i.e. leave rim-keys) which indicate and determine a split index of the tree (i.e. being archive leaves of the Sparsed Merkle tree))
parent rim keys supporting the creation of a subtree,  (Dahlberg; Section 3.4, Para 3; Fig. 3: Digests at the Base Split Index indicate the division into subtrees (i.e. parent rim keys supporting the creation of a subtree))	
Dahlberg does not teach the limitations of claim 8 as follows:
wherein at least one subtree comprises more than two branches. 
However, in the same field of endeavor, Winarski discloses the limitations of claim 8 as follows:
wherein at least one subtree comprises more than two branches. (Winarski; Para. [0054]: Merkle Tree data structures in which each node can have any number or branches extending from that node (i.e. more than two branches))
Winarski is combinable with Dahlberg because both are from the same field of endeavor of managing information and Merkle Trees. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dahlberg to incorporate merkle tress with any number of branches as in Winarski in order to expand the functionality of the system by providing a means by which Merkle Trees may have any desired number of branches.

Regarding claim 9, Dahlberg and Winarski teach the limitations of claim 8.
Dahlberg and Winarski teach the limitations of claim 9 as follows:
The system, according to claim 8, further being configured to create the subtree on a parent rim- key if an archived data has the same rim key as the parent rim-key.  (Dahlberg; Section 3.4, Para 4; Fig. 3; Section 4.1, Paras 1 and 2; Fig 4: Creating subtrees at digests rooted at a branch (i.e. on a parent rim-key) starting at a digest from a split containing a split index indicating a left most or right most branch (i.e. archived data has the same rim-key as the parent rim-key))

Regarding claim 10, Dahlberg and Winarski teach the limitations of claim 9.
Dahlberg and Winarski teach the limitations of claim 10 as follows:
The system, according to claim 9, further being configured to divide multiple hash values of the hash values into multiple sections of rim-keys of the given bit-width.  (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining subtrees by dividing the Merkle Tree into digests (i.e. dividing multiple hash values) represented by appropriate bit markers based on their position in the tree (i.e. into multiple sections of rim-keys of the given bit width))

Claims 4-7, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlberg (NPL) in view of Winarski (US 2020/0394181 A1), as applied to independent claims 1 and 8, further in view of Krishnamurthy (US 2022/0078006 A1).
 Regarding claim 4, Dahlberg and Winarski teach the limitations of claim 1.
Dahlberg and Winarski do not teach the limitations of claim 4 as follows:
The computer implemented method according to claim 1, wherein at least one subtree is a vector of a hash of a given index.  
However, in the same field of endeavor, Krishnamurthy discloses the limitations of claim 4 as follows:
The computer implemented method according to claim 1, wherein at least one subtree is a vector of a hash of a given index.  (Krishnamurthy; Paras. [0131]-[0132]: A path from a leaf to the root (i.e. subtree) is defined by a vector of sibling values which are hash functions (i.e. vector of hash of a given index))
Krishnamurthy is combinable with Dahlberg and Winarski because all are from the same field of endeavor of managing information and Merkle Trees. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Dahlberg and Winarski to incorporate defining vectors of sibling values as in Krishnamurthy in order to improve the security of the system by linking leaves of a Merkle Tree using hash values.

Regarding claim 5, Dahlberg, Winarski and Krishnamurthy teach the limitations of claim 4.
Dahlberg, Winarski and Krishnamurthy teach the limitations of claim 5 as follows:
The computer implemented method according to claim 4, wherein the given index is a respective rim-key.  (Krishnamurthy; Paras. [0131]-[0132]: A path from a leaf to the root is defined by a vector of sibling values which are hash functions corresponding to the leaves (i.e. index is the respective rim key))
The same motivation to combine as in claim 4 is applicable to the instant claim.

Regarding claim 6, Dahlberg, Winarski and Krishnamurthy teach the limitations of claim 5.
Dahlberg, Winarski and Krishnamurthy teach the limitations of claim 6 as follows:
The computer implemented method according to claim 5, wherein the Sparsed Merkle Tree comprises vectors of hashes.  (Krishnamurthy; Paras. [0131]-[0132]: A path from a leaf to the root (i.e. Sparsed Merkle Tree) is defined by a vector of sibling values which are hash functions (i.e. vectors hashes))
The same motivation to combine as in claim 4 is applicable to the instant claim.

Regarding claim 7, Dahlberg and Winarski teach the limitations of claim 1.
Dahlberg and Winarski do not teach the limitations of claim 7 as follows:
The computer implemented method according to claim 1, wherein the data are transactions.  
However, in the same field of endeavor, Krishnamurthy discloses the limitations of claim 7 as follows:
The computer implemented method according to claim 1, wherein the data are transactions.  (Krishnamurthy; Para, [0049]: state changes happen as a consequence of events (“transactions”) (i.e. data are transactions))
Krishnamurthy is combinable with Dahlberg and Winarski because all are from the same field of endeavor of managing information and Merkle Trees. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Dahlberg and Winarski to incorporate transactions as data as in Krishnamurthy in order to expand the functionality of the system by providing a means by which transactions may be processed using a Merkle Tree, in addition to other types of information.

Regarding claim 11, Dahlberg and Winarski teach the limitations of claim 8.
Dahlberg and Winarski do not teach the limitations of claim 11 as follows:
The system, according to claim 8, wherein at least one subtree is comprised of a vector of a hash of a given index.  
However, in the same field of endeavor, Krishnamurthy discloses the limitations of claim 11 as follows:
The system, according to claim 8, wherein at least one subtree is comprised of a vector of a hash of a given index.  (Krishnamurthy; Paras. [0131]-[0132]: A path from a leaf to the root (i.e. subtree) is defined by a vector of sibling values which are hash functions (i.e. vector of hash of a given index))
Krishnamurthy is combinable with Dahlberg and Winarski because all are from the same field of endeavor of managing information and Merkle Trees. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Dahlberg and Winarski to incorporate defining vectors of sibling values as in Krishnamurthy in order to improve the security of the system by linking leaves of a Merkle Tree using hash values.

Regarding claim 12, Dahlberg and Winarski teach the limitations of claim 11.
Dahlberg, Winarski and Krishnamurthy teach the limitations of claim 12 as follows:
The system, according to claim 11, wherein the given index is comprised of a respective rim-key.  (Krishnamurthy; Paras. [0131]-[0132]: A path from a leaf to the root is defined by a vector of sibling values which are hash functions corresponding to the leaves (i.e. index is the respective rim key))
Krishnamurthy is further combinable with Dahlberg and Winarski because all are from the same field of endeavor of managing information and Merkle Trees. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Dahlberg and Winarski to incorporate defining vectors of sibling values as in Krishnamurthy in order to improve the security of the system by linking leaves of a Merkle Tree using hash values.

Regarding claim 13, Dahlberg and Winarski teach the limitations of claim 12.
Dahlberg, Winarski and Krishnamurthy teach the limitations of claim 13 as follows:
The system, according to claim 8, wherein the Sparsed Merkle Tree comprises vectors of hashes.  (Krishnamurthy; Paras. [0131]-[0132]: A path from a leaf to the root (i.e. Sparsed Merkle Tree) is defined by a vector of sibling values which are hash functions (i.e. vectors hashes))
Krishnamurthy is further combinable with Dahlberg and Winarski because all are from the same field of endeavor of managing information and Merkle Trees. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Dahlberg and Winarski to incorporate defining vectors of sibling values as in Krishnamurthy in order to improve the security of the system by linking leaves of a Merkle Tree using hash values.

Regarding claim 15, Dahlberg and Winarski teach the limitations of claim 8.
Dahlberg and Winarski teach the limitations of claim 15 as follows:
wherein said central unit is further comprised of the system according to claim 8 and a database, wherein said database comprises: (Dahlberg; Section 6, Paras. 1 and 2: authenticated data structures stored in memory)
the hash values of the data obtained by cryptographically hashing the data; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating a child digest of multiple hashed attributes at height 0 in a merkle tree (i.e. hashing the data to obtain hash values of the data))
the combined hash values of a first stage obtained by cryptographically hashing some of the consecutive hash values of the data; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating a child digest of multiple hashed attributes at height 0 in a merkle tree and creating parent digests (i.e. combined hash values of a first stage) by hashing concatenated digests of children digests (i.e. cryptographically hashing consecutive hash values of the data))
the combined hash values of a second stage obtained by cryptographically hashing some of the combined hash values of a first stage; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating parent digests at height 2 of the Merkle Tree (i.e. combined hash values of a second stage) by hashing concatenated digests at height 1 of the Merkle Tree (i.e. cryptographically hashing combined hash values of a first stage))
the root hash value; (Dahlberg; Section 2.1, Paras. 1 and 2; Fig. 1: Finding a root digest which is a hash value of a combination of all digests in the Merkle Tree (i.e. obtaining a root hash value))
the rim-keys of the given bit-width obtained by dividing at least one hash value into multiple sections of rim-keys, (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining subtrees by dividing the Merkle Tree into digests (i.e. dividing at least one of the hash values) represented by appropriate bit markers based on their position in the tree (i.e. into multiple sections of rim-keys of a given bit width))
at least some rim-keys being leave rim- keys being archive leaves of the Sparsed Merkle tree; and (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining a binary representation of  sparsed Merkle Tree leaves (i.e. leave rim-keys) which indicate and determine a split index of the tree (i.e. being archive leaves of the Sparsed Merkle tree))
the parent rim-keys supporting the creation of the subtree. (Dahlberg; Section 3.4, Para 3; Fig. 3: Digests at the Base Split Index indicate the division into subtrees (i.e. parent rim keys supporting the creation of a subtree))
Dahlberg and Winarski do not teach the limitations of claim 15 as follows:
A network, comprising; 
a central unit being a computerized central unit, and 
a connection to additional command units implementing transactions, said additional command units being computerized command units, 
However, in the same field of endeavor, Krishnamurthy discloses the limitations of claim 15 as follows:
A network, comprising; 
a central unit being a computerized central unit, and (Krishnamurthy; Para. [0065]: Central administrative server (i.e. computerized central unit))
a connection to additional command units implementing transactions, said additional command units being computerized command units, (Krishnamurthy; Para. [0065]: users (i.e. connection to additional command units) execute the state transitions (transactions) (i.e. implementing transactions) that they are shown by the central administrative server)
Krishnamurthy is combinable with Dahlberg and Winarski because all are from the same field of endeavor of managing information and Merkle Trees. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Dahlberg and Winarski to incorporate a central administrative server performing the functions of the system as in Krishnamurthy in order to expand the functionality of the system by providing a means by which the Merkle Tree related system may be implements in servers as well as in devices.

Prior Art Considered But Not Relied Upon
	Assadipour (US 2021/0064584 A1) which teaches a method for tracking media file playback. Clients can use a Merkle Tree to hash data and store the root to reduce the required storage space.
	Jayachandran (US 2020/0380154 A1) which teaches a method of transmitting, from a client application, a proposed storage request to a plurality of endorser nodes of a blockchain. Committing may include storing the reduced-step hash of the storage request within a Merkle tree data structure of the blockchain.

Conclusion
For the above-stated reasons, claims 1-13 and 15 are rejected.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438